          Case 1:16-cr-00370-CM Document 429 Filed 03/29/19 Page 1 of 2


                                                                      
 
                                                                                 650 Fifth Avenue, 13th Floor 
                                                                                 New York, New York 10019 
                                                                                 212 223 4400 main 
                                                                                 212 223 4425 fax 
                                                                                 www.levinelee.com 
                                                                                  
                                                                                 Scott B. Klugman 
                                                                                 212 257 4030 direct 
                                                                                 sklugman@levinelee.com 

 
March 29, 2019 
 
VIA ECF 
Honorable Colleen McMahon 
Chief United States District Judge 
Daniel Patrick Moynihan United States Courthouse 
500 Pearl Street 
New York, New York 10007‐1312 

        Re:     United States v. Connolly, et al., No. 16‐cr‐00370  

Dear Chief Judge McMahon: 

       We write to supplement an exhibit filed in connection with our Reply Memorandum of 
Law In Further Support of Defendants’ Motion For Prosecutorial Misconduct.  [ECF No. 425 (the 
“Reply Brief”).]  Attached as Exhibit 5 to the declaration of Scott B. Klugman in further support of 
that  Motion  is  an  e‐mail  dated  March  1,  2018  between  counsel  to  Mr.  Black  and  the 
Government’s Filter Team (the “March 1 E‐mail”).  [ECF No. 426‐5.] 
         Subsequent  to  our  filing,  the  Government’s  Filter  Team  correctly  pointed  out  that  the 
March 1 E‐mail was incomplete and asked that we file the complete chain with the Court.  That 
e‐mail is attached here as Exhibit A.  As reflected in Exhibit A, the Filter Team ultimately shared 
some detail, on March 7, 2018, concerning the “technical error” that prevented it from producing 
all  of  the  relevant  materials,  including  e‐mails  reflecting  communications  between  the 
Government and Mr. Prange, prior to the December Hearing; accordingly, the statement in our 
Reply Brief at page 30 that the “Filter Team refused to provide Mr. Black with any detail” is not 
accurate.  As further reflected in Exhibit A and Defendants’ Opening Brief [ECF No. 398 at 44], we 
first brought this matter to the attention of the Filter Team on February 16, 2018, shortly after 
the Government’s February 14, 2018 Jencks Act production revealed that the Government’s prior 
productions  did  not  contain  materials  shown  to  the  declarants  during  the  Filter  Team’s 
interviews.  [ECF No. 399‐29 (Levine Decl. in Support of Defs.’ Opening Brief at Ex. 29).] 
       Nothing in the e‐mail at Exhibit A alters Mr. Black’s position  or the material facts:  the 
“technical error” that prevented the Filter Team from making complete productions of relevant 
e‐mails does not excuse its failure to apprise the Court and Mr. Black of the existence of these 
materials  before  or  during  the  December  Hearing.    Such  materials  reflect  that  (i) the 
            Case 1:16-cr-00370-CM Document 429 Filed 03/29/19 Page 2 of 2



Government’s representations as to the scope of the FCA’s involvement in the King proffer and 
(ii) the declaration of Jennifer Saulino filed by the Filter Team in support of the Government’s 
Kastigar opposition, were false and misleading.  [See ECF No. 398 at 41‐45; ECF No. 425 at 28‐31.] 
         
                                                     Respectfully submitted, 
                                                      
                                                     Levine Lee LLP 
                                                      
                                                      /s/ Scott B. Klugman               
                                                     Scott B. Klugman 
                                                     Seth L. Levine 
                                                     Miriam L. Alinikoff 
                                                     Dylan A. Stern 
 
cc:  All parties (via ECF) 




                                                2 
